 In the MatterOf UNITED STATESGYPSUM COMPANY,EMPLOYERandINTERNATIONALCHEMICAL WORKERS UNION, A. F. L., PETITIONERCase No. 7-RC-1157.-Decided June 17, 1949DECISIONANDORDERUpon a petition duly filed, a hearing was held before Francis E.Burger, hearing officer of the National Labor Relations Board. Thehearingofficer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelationsAct, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Gray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The alleged question concerning representation :The Employer contends that the petition should be dismissed on thegroundthat the Petitioner itself in compliance lacks the capacity tobargaincollectively with the Employer, and is acting for a local unionwhich has not complied with the filing requirements of Section 9 (f),(g), and(h) of the Act.ArticleXV, Section 25 of the Petitioner's constitution provides :"All contracts covering wages and working conditions shall be betweenthe Local Union and the Employer." At the hearing, an organizerfor the Petitioner testified that a local union has been organized atthe Employer's plant and officers have been elected.Neither a localnumber nor a charter has been issued to the new local. The organizerfurther testified, however, that if the Petitioner is certified as a resultof this proceeding, the local will be given a charter. In view of thePetitioner's constitutional limitations set forth above, it is apparentthat the Petitioner is now acting in the local's interest as well as in its84 N. L.R. B., No. 40.339 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDown.As the local has not satisfied the filing requirements of thestatute, we shall dismiss the petition.'ORDERthat the petition filed herein be, and it herebyis; dismissed;'Matter of Empire Furniture ManufacturingCo., 82 N. L. R. B. 427;Matterof UnitedStatesGypsum Company,77 N.L.R. B. 1098.